—Judgment, Supreme Court, New York County (Howard Bell, J., on motion to dismiss; Renee White, J., at trial), rendered May 3, 1993, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, is affirmed.
The complainant’s comment before the Grand Jury that he viewed "mug shots” prior to identifying defendant’s photograph, while improper, did not impair the integrity of the Grand Jury proceeding within the meaning of CPL 210.35 (5). This test is not satisfied by a showing of "mere flaw, error or skewing” of the evidence; the test is "very precise and very high”, and the remedy of dismissal of the indictment on that ground is "exceptional” (People v Darby, 75 NY2d 449, 455; People v Winningham, 209 AD2d 461, 462, lv denied 84 NY2d 1040; see, People v Taylor, 181 AD2d 408, 409, lv denied 79 NY2d 1055).
*157Further, the verdict was not against the weight of the evidence. It is well-settled that credibility determinations made by the fact-finder are entitled to great deference and should not be disturbed unless they are manifestly erroneous and so plainly unjustified by the evidence presented that rejection of the verdict is required in the interest of justice (People v Bleakley, 69 NY2d 490, 495; People v Porto, 226 AD2d 190; People v Corporan, 169 AD2d 643, lv denied 77 NY2d 959).
In the matter before us, the victim, who described the robbery in great detail, had ample time, approximately two minutes, in which to view the defendant while the entire incident unfolded. During this period of time, the victim looked directly at defendant, who pointed an object wrapped in a bag at him while another individual removed the victim’s personal belongings from behind. The victim testified that he did not look at anyone or anything else except defendant. In addition, the victim’s unobstructed view was from five to six feet away in an area that the victim described as illuminated by two street lights. Clearly, in view of the victim’s detailed testimony and the victim’s photographic lineup and in court identification of defendant, the jury was entitled to disregard the one alibi witness presented by the defense, who had a business relationship with defendant and was a friend of defendant’s mother. While the alibi witness could recall with precision defendant’s whereabouts for a seven hour period that took place two and one-half years before the trial, she was unable to give any details of meetings with defendant that occurred after the date of the robbery. We cannot now conclude that the verdict was "manifestly erroneous” or "unjustified” by the evidence (People v Corporan, supra, at 643); rather, this case presented a credibility issue clearly within the province of the jury. Concur—Rosenberger, J. P., Williams and Tom, JJ.